EXHIBIT 10.38
CSS INDUSTRIES, INC.
1845 WALNUT STREET
SUITE 800
PHILADELPHIA, PA 19103-4755
(215) 569-9900
FAX (215) 569-9979
EXECUTIVE OFFICE
March 25, 2010
Personal and Confidential
Mr. Vincent A. Paccapaniccia
1721 Meetinghouse Lane
Yardley, PA 19067
Dear Vince:
     We are pleased to extend an offer of employment to you as Vice President –
Finance of CSS Industries, Inc. (“CSS”). You acknowledge and agree that there
are no other valid oral or written agreements relating to the terms and
conditions of your employment with CSS as its Vice President - Finance. You
further represent and covenant to CSS that you are not subject or a party to any
employment agreement, non-competition covenant, understanding or restriction
which would prohibit or restrict you from executing this letter and performing
all duties and responsibilities incidental to the position of Vice President –
Finance of CSS.
     1. Contract Term – The term of your employment will be three (3) years,
commencing March 31, 2010 and ending March 31, 2013, unless terminated earlier
by you or by CSS at any time as provided herein. Thereafter, your employment
status with CSS will continue to be that of an employee at-will, subject to
termination by either you or CSS at any time.
     2. Compensation — The compensation package for this position will be as
follows:
          A. Base Salary – A base salary in the gross amount of Three Hundred
Twenty Thousand Dollars ($320,000) per annum payable at such times as CSS pays
its executives. There will be an annual performance review thereafter and you
will then be considered for an increase in base salary, commencing April 1,
2011, consistent with the then current CSS policy.
          B. Incentive Compensation – For CSS’ current fiscal year ending
March 31, 2010, you will be not eligible to participate in the Management
Incentive Plan (“MIP”). For CSS’ fiscal year ending March 31, 2011, you will be
eligible to participate in the MIP. For purposes of calculating your potential
2011 fiscal year incentive compensation, and depending on the extent of
achievement of certain individual and CSS objectives, you will have the
potential of earning incentive compensation based upon 80% of your base salary
specified in Section 2.A. above. The amount of such 2011 fiscal year bonus
opportunity will be guaranteed at a minimum of Forty Thousand Dollars ($40,000).

 



--------------------------------------------------------------------------------



 



Vincent A. Paccapaniccia
March 25, 2010
Page 2
          For CSS’ subsequent fiscal years, depending on the extent of
achievement of certain individual and CSS objectives, you will have the
potential of earning for a full fiscal year period incentive compensation with a
target opportunity of up to 80% of your then base salary. The financial target
objectives of your potential subsequent fiscal year incentive compensation will
be determined based upon the applicable actual full fiscal year financial
results of CSS.
          C. Equity Grants – We will recommend that you be granted a stock
option to acquire 10,000 shares of CSS Common Stock and a time-vested stock
bonus award of 10,000 restricted stock units of CSS Common Stock (2,500 of which
will vest on the third anniversary of the grant, 2,500 of which will vest on the
fourth anniversary of the grant, and 5,000 of which will vest on the fifth
anniversary of the grant), which recommendation will be provided to the Human
Resources Committee (the “Committee”) of the Board of Directors of CSS for
consideration at the next available date upon which the Committee considers
equity grant recommendations after the date upon which you commence employment
with CSS. These grants will in all respects be subject to and in accordance with
the provisions of the CSS 2004 Equity Compensation Plan, and the terms of the
grant letters to be provided to you at the time of the grants.
          D. Company Automobile – You will be provided for your use a CSS-owned
or leased automobile comparable to the owned or leased automobiles then made
available by CSS to its Vice President-level officers.
          E. Vacation — You will be eligible to accrue four (4) weeks vacation
each calendar year, in accordance with the applicable terms of CSS’ then current
vacation policy.
     3. Benefits Coverage –You will be entitled to participate in those CSS
benefit programs available to its officer level personnel in accordance with the
applicable terms of these programs.
     4. Employment Status; Severance Payments — Your employment status with CSS
is subject to termination by either you or CSS at any time. However, in the
event that CSS terminates your employment without cause at any time prior to
March 31, 2013, and subject to your compliance with the terms and conditions of
this letter agreement, CSS will pay you an amount equal to the greater of
(i) eighteen (18) months of your then-current annual base salary (less
applicable tax withholdings and payroll deductions) or (ii) an amount equal to
your then-current annual base salary (less applicable tax withholdings and
payroll deductions) for the period from the effective date of such termination
to March 31, 2013, such amount reduced by and to the extent of any earnings and
other compensation received by you or accrued for your benefit for your services
(whether as an employee or as an independent contractor) during the period
commencing on the day following the one year anniversary of your termination.
For purposes of this letter agreement, termination “without cause” means
termination other than termination resulting from or related to your breach of
any of your obligations under this letter agreement, your failure to comply with
any lawful directive of CSS’ Chairman and Chief Executive Officer within the
normal scope of your duties, your failure to comply with CSS’ Code of Ethics,
your conviction of a felony or of any moral turpitude crime, or your willful or
intentional engagement in conduct injurious to CSS or any of its affiliates.
     The foregoing payment obligation is contingent upon (x) receipt by CSS of a
valid and fully effective release (in form and substance reasonably satisfactory
to CSS) of all claims of any nature

 



--------------------------------------------------------------------------------



 



Vincent A. Paccapaniccia
March 25, 2010
Page 3
which you might have at such time against CSS, its affiliates and their
respective officers, directors and agents, excepting therefrom only any payments
due to you from CSS pursuant to this Section 4, and (y) your resignation from
all positions of any nature which you may then hold with CSS and its affiliates.
If you are eligible to receive the foregoing payment, such amount will be paid
to you in equal installments, with such installments being paid on the
then-applicable paydays for CSS executives, commencing on or about the first
such payday following the termination of your employment by CSS without cause
and your satisfaction of the conditions specified in the immediately preceding
sentence.
     Further, if you are eligible to receive the payment set forth in the first
paragraph of this Section 4, you covenant and agree that commencing with the one
year anniversary of the date of your termination you will promptly advise CSS in
writing on a bi-weekly basis of any earnings and other compensation received by
you or accrued for your benefit for your services (whether as an employee or as
an independent contractor) during the period commencing on the day following the
one year anniversary of your termination through the end of the severance
period.
     5. Confidential Information. You recognize and acknowledge that by reason
of employment by and service to CSS, you have had and will continue to have
access to confidential information of CSS and its affiliates, including, without
limitation, information and knowledge pertaining to products and services
offered, inventions, innovations, designs, ideas, plans, trade secrets,
proprietary information, computer systems and software, packaging, advertising,
distribution and sales methods and systems, sales and profit figures, customer
and client lists, and relationships between or among CSS and its affiliates and
dealers, distributors, wholesalers, customers, clients, suppliers and others who
have business dealings with CSS and such affiliates (“Confidential
Information”). You acknowledge that such Confidential Information is a valuable
and unique asset of CSS and/or its affiliates, and covenant that you will not,
either during or at any time after your employment with CSS, disclose any such
Confidential Information to any person for any reason whatsoever (except as your
duties described herein may require) without the prior written consent of the
Committee, unless such information is in the public domain through no fault of
you or except as may be required by law.
     6. Non-Competition. During your employment with CSS, and for a period of
one year thereafter, you will not, without the prior written consent of the
Committee, directly or indirectly, own, manage, operate, join, control, finance
or participate in the ownership, management, operation, control or financing of,
or be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with or use or permit your name to be
used in connection with, any business or enterprise engaged within any portion
of the United States or Canada (collectively, the “Territory”) (whether or not
such business is physically located within the Territory) that is engaged in the
creation, design, manufacture, distribution or sale of any products or services
that are the same or of a similar type then manufactured or otherwise provided
by CSS or by any of its affiliates during your employment with CSS (the
“Business”). You recognize that you will be involved in the activity of the
Business throughout the Territory, and that more limited geographical
limitations on this non-competition covenant (and the non-solicitation covenant
set forth in Section 7 of this letter agreement) are therefore not appropriate.
The foregoing restriction shall not be construed to prohibit your ownership of
not more than five percent (5%) of any class of securities of any corporation
which is engaged in any of the foregoing businesses having a class of securities
registered pursuant to the Securities Act of 1933, provided that such ownership
represents a passive investment and that neither you nor any group of persons
including you in any way, either directly or indirectly, manages or

 



--------------------------------------------------------------------------------



 



Vincent A. Paccapaniccia
March 25, 2010
Page 4
exercises control of any such corporation, guarantees any of its financial
obligations, otherwise takes any part in business, other than exercising his
rights as a shareholder, or seeks to do any of the foregoing. We acknowledge and
agree that if CSS fails to satisfy its material obligations to you under this
letter agreement after you have provided CSS with at least thirty (30) days
written notice of such failure, then your obligation to comply with the
non-competition covenant set forth in this Section 6 shall be waived.
     7. No Solicitation. During your employment with CSS, and for a period of
one year thereafter, you agree not to, either directly or indirectly, (i) call
on or solicit with respect to the Business any person, firm, corporation or
other entity who or which at the time of termination of your employment with CSS
was, or within two years prior thereto had been, a customer of CSS or any of its
affiliates, or (ii) solicit the employment of any person who was employed by CSS
or by any of its affiliates on a full or part-time basis at any time during the
course of your employment with CSS, unless prior to such solicitation of
employment, such person’s employment with CSS or any of its affiliates was
terminated. We acknowledge and agree that if CSS fails to satisfy its material
obligations to you under this letter agreement after you have provided CSS with
at least thirty (30) days written notice of such failure, then your obligation
to comply with the non-solicitation covenant set forth in this Section 7 shall
be waived.
     8. Equitable Relief.
          A. You acknowledge that the restrictions contained in Sections 5, 6
and 7 of this letter agreement are reasonable and necessary to protect the
legitimate interests of CSS and its affiliates, that CSS would not have entered
into this letter agreement in the absence of such restrictions, and that any
violation of any provision of those Sections will result in irreparable injury
to CSS and its affiliates. You represent that your experience and capabilities
are such that the restrictions contained in Sections 5 and 6 hereof will not
prevent you from obtaining employment or otherwise earning a living at the same
general level of economic benefit as is anticipated by this letter agreement.
YOU FURTHER REPRESENT AND ACKNOWLEDGE THAT (i) YOU HAVE BEEN ADVISED BY CSS TO
CONSULT YOUR OWN LEGAL COUNSEL IN RESPECT OF THIS LETTER AGREEMENT, (ii) THAT
YOU HAVE HAD FULL OPPORTUNITY, PRIOR TO EXECUTION OF THIS LETTER AGREEMENT, TO
REVIEW THOROUGHLY THIS LETTER AGREEMENT WITH YOUR COUNSEL, AND (iii) YOU HAVE
READ AND FULLY UNDERSTAND THE TERMS AND PROVISIONS OF THIS LETTER AGREEMENT.
          B. You agree that CSS shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
any other remedies provided by law arising from any violation of Sections 5, 6
and 7 of this letter agreement, which rights shall be cumulative and in addition
to any other rights or remedies to which CSS may be entitled. In the event that
any of the provisions of Sections 5, 6 and 7 hereof should ever be adjudicated
to exceed the time, geographic, product or service, or other limitations
permitted by applicable law in any jurisdiction, then such provisions shall be
deemed reformed in such jurisdiction to the maximum time, geographic, product or
service, or other limitations permitted by applicable law.
          C. You and CSS irrevocably and unconditionally (i) agree that any
suit, action or other legal proceeding arising out of Sections 5, 6 and 7 of
this letter agreement, including without limitation,

 



--------------------------------------------------------------------------------



 



Vincent A. Paccapaniccia
March 25, 2010
Page 5
any action commenced by CSS for preliminary or permanent injunctive relief or
other equitable relief, may be brought in the United States District Court for
the Eastern District of Pennsylvania, or if such court does not have
jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Philadelphia County, Pennsylvania, (ii) consent to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and (iii) waive any objection to the laying of venue of any such
suit, action or proceeding in any such court.
          D. You agree that CSS may provide a copy of Sections 5, 6 and 7 of
this letter agreement to any business or enterprise (i) which you may directly
or indirectly own, manage, operate, finance, join, participate in the ownership,
management, operation, financing, control or control of, or (ii) with which you
may be connected with as an officer, director, employee, partner, principal,
agent, representative, consultant or otherwise, or in connection with which you
may use or permit your name to be used.
     9. Governing Law. This letter agreement shall be governed by and
interpreted under the laws of the Commonwealth of Pennsylvania without giving
effect to any conflict of laws provisions.
     10. Section 409A of the Internal Revenue of 1986, as amended (the “Code”).
          A. Interpretation. Notwithstanding the other provisions hereof, this
letter agreement is intended to comply with the requirements of Section 409A of
the Code, to the extent applicable, and this letter agreement shall be
interpreted to avoid any penalty sanctions under Section 409A of the Code.
Accordingly, all provisions herein, or incorporated by reference, shall be
construed and interpreted to comply with Section 409A of the Code and, if
necessary, any such provision shall be deemed amended to comply with
Section 409A of the Code and regulations thereunder. If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Section 409A of the Code, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed. All payments to be made upon a termination of employment under this
letter agreement that are deferred compensation may only be made upon a
“separation from service” under Section 409A of the Code. For purposes of
Section 409A of the Code, each payment made under this letter agreement shall be
treated as a separate payment. In no event may you, directly or indirectly,
designate the calendar year of payment. While this letter agreement is intended
to comply with the requirements of Section 409A of the Code, to the extent
applicable, neither CSS nor any of its affiliates makes or has made any
representation, warranty or guarantee of any federal, state or local tax
consequences of your receipt of any benefit or payment hereunder, including but
not limited to, under Section 409A of the Code, and you are solely responsible
for all taxes that may result from your receipt of the amounts payable to you
under this letter agreement.
          B. Payment Delay. To the maximum extent permitted under Section 409A
of the Code, the severance benefits payable under this letter agreement are
intended to comply with the “short-term deferral exception” under Treas. Reg.
§1.409A-1(b)(4), and any remaining amount is intended to comply with the
“separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii); provided,
however, any amount payable to you during the six (6) month period following
your separation date that does not qualify within either of the foregoing
exceptions and constitutes deferred compensation subject to the requirements of
Section 409A of the Code, then such amount shall hereinafter be referred to as
the “Excess Amount.” If at the time of your separation from service, CSS’ (or
any entity required to be aggregated with CSS under Section 409A of the Code)
stock is publicly-traded on an established

 



--------------------------------------------------------------------------------



 



Vincent A. Paccapaniccia
March 25, 2010
Page 6
securities market or otherwise and you are a “specified employee” (as defined in
Section 409A of the Code and determined in the sole discretion of CSS (or any
successor thereto) in accordance with CSS’ (or any successor thereto) “specified
employee” determination policy), then CSS shall postpone the commencement of the
payment of the portion of the Excess Amount that is payable within the six
(6) month period following your separation date with CSS (or any successor
thereto) for six (6) months following your separation date with CSS (or any
successor thereto). The delayed Excess Amount shall be paid in a lump sum to you
within thirty (30) days following the date that is six (6) months following your
separation date with CSS (or any successor thereto). If you die during such six
(6) month period and prior to the payment of the portion of the Excess Amount
that is required to be delayed on account of Section 409A of the Code, such
Excess Amount shall be paid to the personal representative of your estate within
sixty (60) days after your death.
          C. Reimbursements. All reimbursements provided under this letter
agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during your lifetime (or during a
shorter period of time specified in this letter agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the taxable year following the year in which the expense is incurred, and
(iv) the right to reimbursement is not subject to liquidation or exchange for
another benefit.
     Please confirm your understanding of the foregoing provisions by executing
the enclosed counterpart of this letter and returning this executed counterpart
to me.

             
 
      Sincerely yours,    
 
           
 
  By:
Name:   /s/ Christopher J. Munyan
 
Christopher J. Munyan    
 
  Title:   President and Chief Executive Officer    
 
      CSS Industries, Inc.    

The aforementioned is confirmed as of this 25th day of March, 2010:

     
/s/ Vincent A. Paccapaniccia
 
Vincent A. Paccapaniccia
   

cc:      William G. Kiesling

 